Citation Nr: 0634627	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for the cause of the 
veteran's death has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1970 and from August 1990 to April 1991.  The veteran 
died in May 1999.  The appellant is his widow.

By a June 1999 decision, the RO denied service connection for 
the cause of the veteran's death.  The RO notified the 
appellant of the denial of the claim later that same month, 
but she did not initiate an appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, in which the RO 
determined that new and material evidence had not been 
received sufficient to reopen a claim of service connection 
for the cause of the veteran's death.

In April 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In June 1999, the RO denied service connection for the 
cause of the veteran's death; although the RO notified the 
appellant of the denial by letter the same month, she did not 
initiate an appeal.


2.  New evidence associated with the claims file since the 
June 1999 denial, when considered by itself or in connection 
with evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the veteran's death, or 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The June 1999 RO rating decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As the evidence received since the RO's June 1999 denial 
is not new and material, the criteria for reopening the 
appellant's claim for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the appellant's 
petition to reopen the claim for service connection for the 
cause of the veteran's death, the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title."  38 U.S.C. § 5103A(f). 
Because, as explained in more detail below, new and material 
evidence to reopen the appellant's claim has not been 
received, it does not appear that the duty to assist 
provisions of the Act are applicable to the appellant's 
petition to reopen her claim for service connection for the 
cause of the veteran's death.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes 
that the RO included the criteria for reopening a previously 
denied claim in a pre-rating notice letter in June 2004.  The 
appellant was also informed of the evidence found to be 
insufficient in the prior denial.  The appellant was further 
informed of the evidence necessary to substantiate a claim of 
service connection.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was accomplished.

The VA is also obligated to provide a claimant notice of what 
is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In the present appeal, the appellant was provided with notice 
of what type of evidence constituted new and material 
evidence, and what type of evidence which was needed to 
substantiate her claim for service connection for the cause 
of death of the veteran, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the claim.  Despite the inadequate notice provided 
to the appellant concerning this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that new and material 
evidence was not presented or secured, any question as to the 
appropriate effective date to be assigned is rendered moot.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed 
so substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1). The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

As indicated above, the appellant's claim for service 
connection for the cause of the veteran's death previously 
was considered and denied in June 1999 RO decision.  As the 
appellant did not appeal that decision, and no other 
exception to finality applies, the decision is final based on 
the evidence of record. See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

In the June 1999 decision, the RO denied the appellant's 
claim for service connection on the basis that there was no 
evidence that the veteran's coexisting service-connected 
prostate cancer materially contributed to his demise.  The RO 
noted that the veteran had severe cardiomyopathy with 
congestive heart failure which produced the fatal myocardial 
infarction.  In addition, the RO noted that service 
connection for a cardiovascular condition was denied during 
the veteran's lifetime as not shown in service or manifest to 
a compensable degree within one year presumptive period 
following discharge.  Evidence considered at the time 
included: the veteran's death certificate reflecting that the 
veteran died on May [redacted], 1999 and that his death was caused by 
myocardial infarction due to chronic heart failure.  Prostate 
cancer was noted as another significant condition 
contributing to death, but not resulting in the underlying 
cause; a May 1997 VA examination report reflecting that he 
had prostate cancer that was inoperable secondary to heart 
disease and a finding that his prostate carcinoma would be 
very slowly progressive throughout the remainder of his life 
and that this would not impact on his survival, as his heart 
failure was the more problematic of his problems; a January 
1997 VAF 21-2680 completed by Dr. Young in which he opined 
that the veteran needed aid and attendance for severe 
congestive cardiomyopathy with congestive heart failure; and 
private and VA medical records revealing ongoing treatment 
for congestive heart failure, cardiomyopathy, asthma, and 
prostate cancer.
 
The appellant sought to reopen her claim for service 
connection for the cause of the veteran's death in May 2004 
in which she contends that the veteran's service-connected 
prostate cancer contributed to his death.  Under pertinent 
legal authority, VA may reopen and review a claim, which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the June 1999 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Relevant evidence added to the record since the RO's June 
1999 decision includes the appellant's June 2004 claim to 
reopen with duplicate evidence, statements made by the 
appellant, and the April 2006 Board hearing transcript.

The Board finds that the additional evidence received is 
"new" in the sense that the appellant's statements and 
hearing testimony was not previously before agency decision 
makers.  However, the Board that this evidence is not 
"material" for purposes of reopening the claim for service 
connection.  In this regard, the appellant has not submitted 
any evidence that offers a medical opinion relating the 
veteran's cause of death by myocardial infarction due to 
chronic heart failure to his service-connected prostate 
cancer.  The appellant has not submitted competent medical 
evidence showing that the veteran's service-connected 
prostate cancer caused or contributed to cause the veteran's 
death.

In this case, the only evidence that has been received since 
the RO's June 1999 denial of service connection consists of 
the lay assertions of the appellant, to include her testimony 
presented during an April 2006 Board hearing.  The Board has 
considered these assertions.  To the extent that the 
appellant's assertions merely reiterate assertions previously 
made, they are cumulative of evidence previously considered 
and thus, not, by definition, "new."  The Board notes that in 
the appellant's September 2004 notice of disagreement, she 
asserted that the veteran began to suffer with depression 
after being diagnosed with his service-connected prostate 
cancer and she believes this is what led to the veteran's 
fatal heart attack.  Initially, the Board points out that 
there was never a claim made for service connection for 
depression secondary to the veteran's service-connected 
prostate at any time up to or pending at the time of the 
veteran's death.  Secondly, to the extent that the appellant 
may be advancing new assertions, she is not competent to 
render an opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998).   Therefore, where, as 
here, resolution of an issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In sum, the additional evidence submitted does not relate to 
an unestablished fact necessary to substantiate the 
appellant's claim; that is, the additional evidence does not 
establish, by competent medical evidence or opinion, that the 
veteran's service connected prostate cancer caused or 
contributed substantially or materially to the veteran's 
death.  Therefore, the Board must conclude that, as new and 
material evidence to reopen the claim for service connection 
for the cause of the veteran's death has not been received, 
the requirements for reopening are not met, and the June 1999 
RO denial of the claim for service connection for the cause 
of the veteran's death remains final.  As the appellant has 
not fulfilled her threshold burden of submitting new and 
material evidence to reopen her finally disallowed claim, the 




	(CONTINUED ON NEXT PAGE)



benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for the 
cause of the veteran's death is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


